Citation Nr: 1207795	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  09-02 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for a callus of the right fifth toe.

2.  Entitlement to an initial compensable rating for fungal infection of the feet.

3.  Entitlement to initial compensable rating for a right index finger scar.

4.  Entitlement to service connection for a lumbar spine disorder.

5.  Entitlement to service connection for a cervical spine disorder.

6.  Entitlement to service connection for right tibia and fibula fractures.

7.  Entitlement to a 10 percent disability evaluation for multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


REMAND

The Veteran served on active duty from March 2003 to September 2007. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement the provisions of this law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

Although the RO provided the Veteran with a VCAA notice letter in October 2007, the letter did not address the issue of entitlement to a 10 percent disability evaluation based on multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324.  Thus, the Board finds action is required to satisfy the notification provisions of the VCAA.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

In April 2008, the Veteran indicated that he receives treatment for his claimed disabilities at the VA Medical Center (VAMC) in Saginaw, Michigan; however, there is no indication that the RO attempted to obtain these records.  VA will make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  Upon remand, a request should be made for all of the Veteran's treatment records at the Saginaw VAMC since his discharge from service in September 2007.  

The Veteran received a VA general medical examination in October 2007.  The examiner found that the Veteran does not have any disabilities affecting his lumbar spine; however, an X-ray taken during the examination shows "moderate narrowing in the disc space from L3-L4 down to L5-S1" as well as a defect at L3 "attributed to a congenital variant."  The Board finds that the matter should be remanded to the October 2007 VA examiner, if available, for clarification of the opinion.  Specifically, the examiner should be asked to provide a rationale for her finding that there are no disabilities affecting the Veteran's lumbar spine, in light of the findings on X-ray showing narrowing of the disc spaces.  

The Veteran is service connected for a callus on his right fifth toe under Diagnostic Code 7899-7813, which has been rated as analogous to dermatophytosis, and service connected for fungal infections of the feet, rated under Diagnostic Code 7820.  Both of these Diagnostic Codes provide that disabilities under these sections be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805) or dermatitis (Diagnostic Code 7806) depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Codes 7813, 7820.  In the Veteran's case, he is not service connected for a skin condition affecting the head, face, or neck.  Additionally, the evidence does not show that the disabilities result in scarring (although a callus may cause symptoms comparable to a painful scar).  Thus, an evaluation under Diagnostic Code 7806 as analogous to dermatitis may be appropriate. 

Under that Diagnostic Code, a noncompensable rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed area is affected, and; no more than topical therapy is required during the past 12-month period.  A 10 percent rating is warranted when there is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The October 2007 VA general medical examination noted the presence of a right fifth toe callus and fungal infection of the feet, but did not indicate the percentage of the entire body or exposed area that was affected, nor did it note whether systemic therapy was required for treatment.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A VA examination should be scheduled upon remand to determine the level of severity of the Veteran's right fifth toe callus and fungal infection.  

The examination report also reflects that the Veteran's callus is the result of the fifth toe curling under the fourth toe.  This apparent defect also causes pain upon ambulation.  On remand, consideration of whether a compensable rating is warranted for any permanent deformity of the right fifth toe is necessary.  

The Veteran's right index finger scar was evaluated during the October 2007 examination; however, the examination is inadequate for purposes of rating this disability.  Specifically, the examiner measured only the length of the scar and not the width, which is necessary to determine how many square inches are affected by the scar.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7802.  See Barr, supra.  A VA scars examination is therefore necessary upon remand.  

With respect to the claim for service connection for residuals of a right leg fracture, the Board observes that a history of right leg fracture with hardware removal was noted on entrance examination in February 2003.  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002). 38 U.S.C.A.   § 1153; 38 C.F.R. § 3.306.

In this case, the October 2007 VA examiner did not comment on whether any residuals of the Veteran's pre-existing right leg fracture were made worse by his active military service.   See Barr, supra.  Therefore, this issue should be referred to the October 2007 VA examiner, if available, for clarification of her opinion.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA-compliant notice letter concerning the information and evidence needed to substantiate a claim for entitlement to a 10 percent disability evaluation based on multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324. 

2.  Contact the Saginaw VAMC and request that all records of the Veteran's treatment at that facility since September 2007 be provided for inclusion in the claims folder.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After the aforementioned development has been completed, return the claims folder to the October 2007 VA examiner, if available.  The claims folder and a copy of this remand must be reviewed by the examiner.  

The examiner is requested to provide a detailed explanation for the conclusion that the Veteran does not have a disability affecting his lumbar spine in light of the X-ray studies showing narrowing of the disc spaces.  The examiner should also discuss the defect found at L3 and advise whether it is capable of improvement or deterioration.  See VAOPGPREC 82-90.  If any disability or congenital disease capable of improvement or deterioration is found to exist, the examiner should comment on whether it is at least as likely as not (probability of 50 percent or greater) that the disorder was caused or made worse by the Veteran's military service.  The examiner should cite to the record and/or medical authority to support the opinion.  

The examiner should also provide an opinion indicating whether any residuals of the Veteran's pre-existing right leg fractures worsened during service.  It should specifically be noted whether any worsening was beyond what would be expected as normal progression during service.  All evidence pointing to progression of the disease or tending to prove that the progression was the normally expected progression during service, including the Veteran's competent lay statements concerning pain and swelling in the right lower extremity during service, should be discussed.  

(If the examiner is no longer available, or concludes that an examination is required to provide the required opinions, another examination should be scheduled.)

If an examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Schedule the Veteran for a VA examination of his right index finger scar, fungal infection of the feet.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  

The examiner should measure the scar, stating the affected area(s) in terms of square inches, and assess its severity, including whether it is deep, superficial, unstable, or painful on examination.  Any functional loss caused by scarring should be set forth in detail.  

The examiner is asked to indicate the percentage of the entire body or exposed areas that are affected by the Veteran's fungal infection of the feet, as well as the percentage of the entire body or exposed areas that are affected by his right fifth toe callus.  The examiner should indicate whether systemic therapy is required to treat the Veteran's callus and/or fungal infection, and, if so, the frequency and length of such therapy.  All symptoms related to the callus should be set forth, including any pain caused thereby.

The examiner should also address whether there is any permanent deformity of the right fifth toe which resulted in his service-connected callus, and, if so, determine whether it is analogous to a moderate, moderately severe, or severe injury to the foot.  A complete rationale for all expressed opinions should be provided.  

5.  After the above has been completed, re-adjudicate the issues on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If any issue continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond before the case is returned to the Board for appellate review.

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

